Order entered March 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00305-CV

                        IN THE INTEREST OF B.T.G., A CHILD
                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-12707

                                           ORDER
       We GRANT appellant’s March 20, 2014 unopposed motion for extended time to file

reply brief and ORDER the brief be filed no later than April 7, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE